DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 1/29/2021.
Claims 1-11, 16-18 and 23-30 are pending. Claims 1, 10, 11, 17, 18, 23-24, 28 and 30 are amended. Claim 12-15 and 19-22 are cancelled. Claims 1-11, 16-18 and 23-30 are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5-6, 9-11, 16, 25 and 28- 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bitincka, Ledion  et al (Patent Document No. 8793225), hereafter referred as to “Bitincka”, in view of Richards, Michael et al (PGPUB Document No. US 20080033927), hereafter, referred to as “Richards”.

Regarding claim 1 (Currently amended), Bitincka teaches A method comprising: receiving, at a search service of a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data (Bitincka, col 3 line 1-10 discloses a query system which identifies how or a manner the query would be processed locally using indexer or externally by ERP process “If the request parameters of the received search request reference an external data collection, which is not accessible to the indexers 108 or under the management of the search support system, then the FIG. 1 search support system 100 will access the external data collection through an External Result Provider (ERP) process.”), 
the set of data including a first dataset accessible by one or more indexers of the data intake and query system and a second dataset residing in an external data storage system communicatively coupled to the data intake and query system over a network; defining, by the search service, a query processing scheme for obtaining and processing the set of data, the query processing scheme including (Bitincka, col 4 line 59 through col 5 line 31 discloses accessing local data sources via indexers and separately accessing external data sources such as ERP in Hadoop or any other resources by a scheme “More particularly, the core engine parses the search request to identify all commands in the request and to identify two portions of the search request: a local portion and a remote portion. The local portion identifies the part of the search request that can only be performed by the search head process. The remote portion identifies the part of the search request that can be : 
first instructions to dynamically allocate a set of processors from a plurality of processors(Bitincka, col 4 line 65 through col 5 line 8 disclose upon receiving the search request search head 106 allocates search request to plurality of processors such as ERP Processes for external data sources and Indexer processor for local searches “the core engine parses the search request to identify all commands in the request and to identify two portions of the search request: a local portion and a remote portion. The local portion identifies the part of the search request that can only be performed by the search head process. The remote portion identifies the part of the search request that can be executed on the indexers or by external result providers for remote (external) data sources and corresponding ERP processes.”),  
second instructions for the one or more indexers to communicate first partial results corresponding to the first dataset to a first subset of processors of the set of processors(Bitincka, col 5 line 10-15 disclose search local index to obtain local results processed by a set of indexing processor such as 108a & 108b of Fig. 1 “At the next operation, indicated by the box 204, the core engine uses the search head process to connect to any local indexers (local data sources) in the search support system referenced in the received search request. The indexers are provided with the received search request.”), 
third instructions directing a second subset of the set of processors to communicate with the external data storage system to obtain the second dataset from the external data storage system- and process the second dataset to obtain second partial results(Bitincka, col 5 line 32-39 disclose obtaining second dataset/external dataset by ERP processor 110, 112 etc.  of Fig. 1 “In the next operation, indicated by the box numbered 210, the ERP processes 110, 112 (FIG. 1) generate a search request and pass it to a corresponding external result provider (i.e., virtual indices 114, 116) such that the search request to the external result provider corresponds to the search request passed to the indexers 108. The core engine 102 passes the received search request to the proper ERP processes to retrieve the desired search results”), 
and fourth instructions for the first subset of processors and the second subset of processors to combine the first partial results and the second partial results to obtain combined results and communicate the combined results to the search service, 
wherein a quantity of processors for the second subset of processors is selected based on a determined capability of the external data storage system; and executing the query based on the query processing scheme(Bitincka, col 3 line 34-45 discloses how many different query processors would be spawned based on storage system such one for Hadoop system and another one for SQL databases determined by a processing scheme “For example, all search query references to a Hadoop file system may be processed by the same ERP process, if the ERP process is suitably configured. Likewise, all search query references to a SQL database may be processed by the same ERP process…..The search head process 106 determines the number of ERP processes to be initiated via the use of configuration parameters that are included in a search request message.”).
and fourth instructions for the first subset of processors and the second subset of processors to combine the first partial results and the second partial results to obtain combined results and communicate the combined results to the search service, 
However, in the same field of endeavor of distributed query execution Richards teaches and fourth instructions for the first subset of processors and the second subset of processors to combine the first partial results and the second partial results to obtain combined results and communicate the combined results to the search service (Richards, Fig. 4 & para 0040 disclose combining query results from multiple query processors/nodes and sending the combined results ” In one embodiment, a computer readable medium contains code to send query requests to a set of nodes 404 and 406. Each of the set of nodes can be in a different partition. Each partition can store indexes for a group of documents. The node can receive partial results from the set of nodes 404 and 406 and create a combined result from the partial results”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka teaching of executing query on a set of query processors/node to incorporate Richards’ teaching of merging query results from different processing nodes to get a consolidated query results for a distributed query system (Richards, Fig. 4 & para 0040).  


wherein defining the query processing scheme comprises generating a subquery for the one or more indexers, the subquery identifying the first dataset to be processed and a manner of processing the first dataset to produce the first partial results (Bitincka, col 4 line 65 through col 5 line 8 disclose upon receiving the search request the query is being divided into two queries (sub-queries) and one sub-query is getting executed for local data resources via indexers  “the core engine parses the search request to identify all commands in the request and to identify two portions of the search request: a local portion and a remote portion. The local portion identifies the part of the search request that can only be performed by the search head process.”).

Regarding claim 5 (Previously presented), Bitincka and Landsman teach all the limitations of claim 1 and Bitincka further teaches wherein the set of processors includes an intake layer comprising multiple processors to receive the first partial results from the indexers (Bitincka, Fig. 1 & col 9 line 45-49 disclose  plurality of processors(108a-b)  to execute and receive query results from indexers & creating a partial results (local) at the search head layer which collects the all partial results (106) “The reporting mode provides results of a search request with processing of the search results prior to providing them to the requesting search head process, which in turn provides results to the requesting client device”).

Regarding claim 6 (Previously presented), Bitincka and Richards teach all the limitations of claim 1 and Richards further teaches wherein executing the query comprises monitoring the set of processors (Richards, Fig. 4  &para 0041 disclose running queries to plurality of processors/node by “round-robin” which implies monitoring a set of processor as round-robin scheme keep track of all participating processors in the scheme for its availability “the set of nodes includes nodes 402, 404 and 406. Node 402 can select the other nodes for the set of nodes in a round-robin or other fashion. The next query will typically use a different set of nodes. This distributes the queries around the different nodes in the partitions”).

Regarding claim 9 (Previously presented), Bitincka and Richards teach all the limitations of claim 1 and Bitincka further teaches wherein the set of processors comprise an intake layer including a first set of processors to receive data from the indexers (Bitincka, Fig. 1 & col 9 line 45-49 disclose  first set of processors(108a-b)  to execute and receive query results from indexers & creating a partial results (local) at the search head layer which collects the all partial results (106) “The reporting mode provides results of a search request with processing of the search results prior to providing them to the requesting search head process, which in turn provides results to the requesting client device”).

Regarding claim 10 (Currently amended), Bitincka and Richards teach all the limitations of claim 1 and Bitincka further teaches wherein the set of processors comprise an intake layer including a first set of processors to receive data from the external data storage system (Bitincka, Fig. 1 & col 9 line 45-49 disclose set of processors(110…112)  to execute and receive query results from external data sources & creating a partial results (external) at the search head layer which collects the all partial results (106) “The reporting mode provides results of a search request with processing of the search results prior to providing them to the requesting search head process, which in turn provides results to the requesting client device”).

Regarding claim 11 (Currently amended), Bitincka and Richards teach all the limitations of claim 1 and Bitincka further teaches wherein the dynamic allocation of the set of processors comprise a dynamic allocation (Bitincka, col 4 line 65 through col 5 line 8 disclose upon receiving the search request search head 106 allocates search request to plurality of processors such as ERP Processes for external data sources and Indexer processor for local searches “The local portion identifies the part of the search request that can only be performed by the search head process. The remote portion identifies the part of the search request that can be executed on the indexers or by external result providers for remote (external) data sources and corresponding ERP processes.”)
of a first set of processors to a first intake layer to receive data from the indexers and a second set of processors to a second intake layer to receive data from the external data storage system(Bitincka, col 4 line 59 through col 5 line 31 discloses allocating separate sets of query processors for accessing local data sources via indexers (first layer) and separately accessing external data sources such as ERP in Hadoop or any other resources (second layer) “More particularly, the core engine parses the search request to identify all commands in the request and to identify two portions of the search request: a local portion and a remote portion. The local portion identifies the part of the search request that can only be performed by the search head process. The remote portion identifies the part of the search request that can be executed on the indexers or by external result providers for remote (external) data sources and corresponding ERP processes. ”).

Regarding claim 16 (Currently amended), Bitincka and Richards teach all the limitations of claim 1 and Bitincka further teaches wherein the second subset of processors comprise an intake layer including a processor for each processor supported by the external data storage system (Bitincka, Fig. 1 & col 9 line 45-49 disclose  second set of processors(110…112)  to execute and receive query results from external data sources & creating a partial results (external) at the search head layer which collects the all partial results (106) “The reporting mode provides results of a search request with processing of the search results prior to providing them to the requesting search head process, which in turn provides results to the requesting client device”).

Regarding claim 25 (Previously presented), Bitincka and Richards teach all the limitations of claim 1 and Bitincka further teaches wherein executing the query comprises receiving results from the set of processors, processing the results(Bitincka, element 212 of Fig. 2 discloses that after query is being executed results are generated), and communicating the processed results to a client device (Bitincka, col 9 line 45-49 disclose communicating search results to clients  “The reporting mode provides results of a search request with processing of the search results prior to providing them to the requesting search head process, which in turn provides results to the requesting client device”).

Regarding claim 28 (Currently amended), Bitincka teaches A computing system, comprising: one or more processing devices configured to (Bitincka, Fig. 1 discloses a query processing system with query processors) -4-Application No.: 15/665187 
Filing Date:July 31, 2017receive a query identifying a set of data to be processed and a manner of processing the set of data(Bitincka, col 3 line 1-10 discloses a query system which identifies how or a manner the query would be processed locally using indexer or externally by ERP process upon receiving a query “If the request parameters of the received search request reference an external data collection, which is not accessible to the indexers 108 or under the management of the search support system, then the FIG. 1 search support system 100 will access the external data collection through an External Result Provider (ERP) process.”), 
the set of data including a first dataset accessible by one or more indexers of a data intake and query system and a second dataset residing in an external data storage system communicatively coupled to the data intake and query system over a network; define a query processing scheme for obtaining and processing the set of data, the query processing scheme including(Bitincka, col 4 line 59 through col 5 line 31 discloses accessing local data sources via indexers and separately accessing external data sources such as ERP in Hadoop or any other resources by a scheme “More particularly, the core engine parses the search request to identify all commands in the request and to identify two portions of the search request: a local portion and a remote portion. The local portion identifies the part of the search request that can only be performed by the search head process. The remote portion identifies the part of the search request that can be executed on the indexers or by external result providers for remote (external) data sources and corresponding ERP processes. ”); 
first instructions to dynamically allocate a set of processors from a plurality of processors(Bitincka, col 4 line 65 through col 5 line 8 disclose upon receiving the search request search head 106 allocates search request to plurality of processors such as ERP Processes for external data sources and Indexer processor for local searches “the core engine parses the search request to identify all commands in the request and to identify two portions of the search request: a local portion and a remote portion. The local portion identifies the part of the search request that can only be performed by the search head process. The remote portion identifies the part of the search request that can be executed on the indexers or by external result providers for remote (external) data sources and corresponding ERP processes.”), 
second instructions for the one or more indexers to communicate first partial results corresponding to the first dataset to a first subset of processors of the set of processors(Bitincka, col 5 line 10-15 disclose search local index to obtain local results processed by a set of indexing processor such as 108a & 108b of Fig. 1 “At the next operation, indicated by the box 204, the core engine uses the search head process to connect to any local indexers (local data sources) in the search support system referenced in the received search request. The indexers are provided with the received search request.”), 
third instructions directing a second subset of the set of processors to communicate with the external data storage system to obtain the second dataset from the external data storage system- and process the second dataset to obtain second partial results(Bitincka, col 5 line 32-39 disclose obtaining second dataset/external dataset by ERP processor 110, 112 etc.  of Fig. 1 “In the next operation, indicated by the box numbered 210, the ERP processes 110, 112 (FIG. 1) generate a search request and pass it to a corresponding external result provider (i.e., virtual indices 114, 116) such that the search request to the external result provider corresponds to the search request passed to the indexers 108. The core engine 102 passes the received search request to the proper ERP processes to retrieve the desired search results”), 
wherein a quantity of processors for the second subset of processors is selected based on a determined capability of the external data storage system; and execute the query based on the query processing scheme(Bitincka, col 3 line 34-45 discloses how many different query processors would be spawned based on storage system such one for Hadoop system and another one for SQL databases determined by a processing scheme “For example, all search query references to a Hadoop file system may be processed by the same ERP process, if the ERP process is suitably configured. Likewise, all search query references to a SQL database may be processed by the same ERP process…..The search head process 106 determines the number of ERP processes to be initiated via the use of configuration parameters that are included in a search request message.”).
Bitincka teaches query processing on local and external resources but he does not explicitly teach and fourth instructions for the first subset of processors and the second subset of processors to combine the first partial results and the second partial results to obtain combined results and communicate the combined results to the one or more processing devices, 
However, in the same field of endeavor of distributed query execution Richards teaches and fourth instructions for the first subset of processors and the second subset of processors to combine the first partial results and the second partial results to obtain combined results and communicate the combined results to the one or more processing devices(Richards, Fig. 4 & para 0040 disclose combining query results from multiple query processors/nodes and sending the combined results ” In one embodiment, a computer readable medium contains code to send query requests to a set of nodes 404 and 406. Each of the set of nodes can be in a different partition. Each partition can store indexes for a group of documents. The node can receive partial results from the set of nodes 404 and 406 and create a combined result from the partial results”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka teaching of executing query on a set of query processors/node to incorporate Richards’ teaching of merging query results from different processing nodes to get a consolidated query results for a distributed query system (Richards, Fig. 4 & para 0040).  



Regarding claim 29 (Original), dependent on rejected claim 28 and further analysis are similar to claim rejection 4 and are applicable to claim 29.

Regarding claim 30 (Currently amended), Bitincka teaches Non-transitory computer readable media comprising computer-executable instructions that, when executed by a computing system, cause the computing system to (Bitincka, Fig. 1 discloses a query processing system with query processors): 
receive a query identifying a set of data to be processed and a manner of processing the set of data(Bitincka, col 3 line 1-10 discloses a query system which identifies how or a manner the query would be processed locally using indexer or externally by ERP process upon receiving a query “If the request parameters of the received search request reference an external data collection, which is not accessible to the indexers 108 or under the management of the search support system, then the FIG. 1 search support system 100 will access the external data collection through an External Result Provider (ERP) process.”), 
the set of data including a first dataset accessible by one or more indexers of a data intake and query system and a second dataset residing in an external data storage system communicatively coupled to the data intake and query system over a network; define a query processing scheme for obtaining and processing the set of data, the query processing scheme including (Bitincka, col 4 line 59 through col 5 line 31 discloses accessing local data sources via indexers and separately accessing external data sources such as ERP in Hadoop or any other resources by a scheme “More particularly, the core engine parses the search request to identify all commands in the request and to identify two portions of the search request: a local portion and a remote portion. The local portion identifies the part of the search request that can only be performed by the search head process. The remote portion identifies the part of the search request that can be executed on the indexers or by external result providers for remote (external) data sources and corresponding ERP processes. ”)
first instructions to dynamically allocate a set of processors from a plurality of processors(Bitincka, col 4 line 65 through col 5 line 8 disclose upon receiving the search request search head 106 allocates search request to plurality of processors such as ERP Processes for external data sources and Indexer processor for local searches “the core engine parses the search request to identify all commands in the request and to identify two portions of the search request: a local portion and a remote portion. The local portion identifies the part of the search request that can only be performed by the search head process. The remote portion identifies the part of the search request that can be executed on the indexers or by external result providers for remote (external) data sources and corresponding ERP processes.”), 
second instructions for the one or more indexers to communicate first partial results corresponding to the first dataset to a first subset of processors of the set of processors(Bitincka, col 5 line 10-15 disclose search local index to obtain local results processed by a set of indexing processor such as 108a & 108b of Fig. 1 “At the next operation, indicated by the box 204, the core engine uses the search head process to connect to any local indexers (local data sources) in the search support system referenced in the received search request. The indexers are provided with the received search request.”), 
third instructions directing a second subset of the set of processors to communicate with the external data storage system to obtain the second dataset from the external data storage system, and process the second dataset to obtain second partial results(Bitincka, col 5 line 32-39 disclose obtaining second dataset/external dataset by ERP processor 110, 112 etc.  of Fig. 1 “In the next operation, indicated by the box numbered 210, the ERP processes 110, 112 (FIG. 1) generate a search request and pass it to a corresponding external result provider (i.e., virtual indices 114, 116) such that the search request to the external result provider corresponds to the search request passed to the indexers 108. The core engine 102 passes the received search request to the proper ERP processes to retrieve the desired search results”), 
wherein a quantity of processors for the second subset of processors is selected based on a determined capability of the external data storage system; and execute the query based on the query processing scheme(Bitincka, col 3 line 34-45 discloses how many different query processors would be spawned based on storage system such one for Hadoop system and another one for SQL databases determined by a processing scheme “For example, all search query references to a Hadoop file system may be processed by the same ERP process, if the ERP process is suitably configured. Likewise, all search query references to a SQL database may be processed by the same ERP process…..The search head process 106 determines the number of ERP processes to be initiated via the use of configuration parameters that are included in a search request message.”).
Bitincka teaches query processing on local and external resources but he does not explicitly teach and fourth instructions for the first subset of processors and the second subset of processors to combine the first partial results and the second partial results to obtain combined results and communicate the combined results to the computing system, 
However, in the same field of endeavor of distributed query execution Richards teaches and fourth instructions for the first subset of processors and the second subset of processors to combine the first partial results and the second partial results to obtain combined results and communicate the combined results to the computing system(Richards, Fig. 4 & para 0040 disclose combining query results from multiple query processors/nodes and sending the combined results ” In one embodiment, a computer readable medium contains code to send query requests to a set of nodes 404 and 406. Each of the set of nodes can be in a different partition. Each partition can store indexes for a group of documents. The node can receive partial results from the set of nodes 404 and 406 and create a combined result from the partial results”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka teaching of executing query on a set of query processors/node to incorporate Richards’ teaching of merging query results from different processing nodes to get a consolidated query results for a distributed query system (Richards, Fig. 4 & para 0040).  

Claim 2-3, 7-8, 17-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bitincka, Ledion  et al (Patent Document No. 8793225), hereafter referred as to “Bitincka”, in view of Richards, Michael et al (PGPUB Document No. US 20080033927), hereafter, referred to as “Richards”, in further view of Lin, Elizabeth et al (PGPUB Document No. US 20150339312), hereafter, referred to as “Lin”.

Regarding claim 2 (Original), Bitincka and Richards teach all the limitations of claim 1 but they don’t explicitly teach wherein the first dataset corresponds to data in a first time period and the second dataset corresponds to data in a second time period.
However, in the same field of endeavor of distributed query execution Lin teaches wherein the first dataset corresponds to data in a first time period and the second dataset corresponds to data in a second time period (Lin, Fig. 10, element 1008 “Local Data” (first dataset) and element 1010 “External Data” are depicting two time periods).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka and Richards’ teaching of executing query on a set of query processors/node to incorporate Lin’s teaching of having data into different storage based on their timestamps to store recent data locally and archived data externally (Lin, Fig. 10).  

Regarding claim 3 (Original), Bitincka and Richards teach all the limitations of claim 1 but they don’t explicitly teach wherein the first dataset corresponds to data stored in one or more hot buckets and the second dataset corresponds to data stored in one or more warm buckets.
However, in the same field of endeavor of distributed query execution Lin teaches wherein the first dataset corresponds to data stored in one or more hot buckets and the second dataset corresponds to data stored in one or more warm buckets (Lin, para 0102-0103 discloses hot & warm buckets for local & external result dataset; in light of the specification here the examiner interprets “hot buckets” as subset of dataset in local data store and “warm buckets” as subset of data in to an external data store “In some embodiments, the subset of data discussed above could be considered a bucket, such as that discussed elsewhere herein. In such embodiments, the above described process could be viewed as moving the bucket from the local data store to an external data store for archival purposes and later deleting the bucket. After moving the bucket from the local data store to the external data store, the bucket, or the data therein, could be referred to as cold, because the bucket still resides in the local data store for a period of time after archiving. Once the bucket is deleted, or otherwise made unavailable (e.g., through a cut-off date), however, the bucket could be referred to as frozen because of the additional time that may be required to access and/or search the data from the external data store.” ).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka and Richards’ teaching of executing query on a set of query processors/node to incorporate Lin’s teaching of having data into buckets to access frequently used data in low latency hot bucket and less frequently used data in warm buckets having high latency (Lin, para 0102-0103).  

Regarding claim 7 (Original), Bitincka and Richards teach all the limitations of claim 1 but they don’t explicitly teach wherein the first partial results comprise raw machine data.
However, in the same field of endeavor of distributed query execution Lin teaches wherein the first partial results comprise raw machine data (Lin, para 0099-0100 discloses local data store where first partial results (dataset from local source) being queried for raw data; which implies result of query may return raw machine data; para 0030 discloses raw data to include machine data “the subset of data comprises event data that includes a plurality of events. Each event may include a timestamp associated with raw data.”; para 0030 further discloses that raw data can be machine data “ the SPLUNK® ENTERPRISE system starts with raw data, which can include unstructured data, machine data, performance measurements, or other time-series data”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka and Richards’ teaching of executing query on a set of query processors/node to incorporate Lin’s teaching of extraction raw machine data as partial result dataset to improve query execution time by not process raw data at the source (Lin, para 0099-0100).  

Regarding claim 8 (Original), Bitincka and Richards teach all the limitations of claim 1 but they don’t explicitly teach wherein the first partial results comprise data derived from raw machine data.
However, in the same field of endeavor of distributed query execution Lin teaches wherein the first partial results comprise data derived from raw machine data (Lin, para 0099-0100 discloses local data store where first partial results (dataset from local source) being queried for raw data; which implies result of query may return raw machine data; para 0030 discloses raw data to include machine data “the subset of data comprises event data that includes a plurality of events. Each event may include a timestamp associated with raw data.”; para 0030 further discloses that raw data can be machine data “ the SPLUNK® ENTERPRISE system starts with raw data, which can include unstructured data, machine data, performance measurements, or other time-series data”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka and Richards’ teaching of executing query on a set of query processors/node to incorporate Lin’s teaching of extraction raw machine data as partial result dataset to improve query execution time by not process raw data at the source (Lin, para 0099-0100).  

Regarding claim 17 (Currently amended), Bitincka and Richards teach all the limitations of claim 1 but they don’t explicitly teach wherein the first partial results include results obtained from a plurality of buckets stored in a shared storage system.
However, in the same field of endeavor of distributed query execution Lin teaches wherein the first partial results include results obtained from a plurality of buckets stored in a shared storage system (Lin, para 0045 discloses plurality of buckets which can be used as first data source for partial result set “In some cases, the stored events are organized into a plurality of buckets, wherein each bucket stores events associated with a specific time range.”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka and Richards’ teaching of executing query on a set of query processors/node to incorporate Lin’s teaching of having data into buckets to access data efficiently using buckets time range (Lin, para 0102-0103).  

Regarding claim 18 (Currently amended), Bitincka and Richards teach all the limitations of claim 1 and Bitincka further teaches and the first subset of processors comprise an intake layer including multiple processors to receive the first partial results from the one or more indexers (Bitincka, Fig. 1 & col 9 line 45-49 disclose  first set of processors(108a-b)  to execute and receive query results from indexers & creating a partial results (local) at the search head layer which collects the all partial results (106) “The reporting mode provides results of a search request with processing of the search results prior to providing them to the requesting search head process, which in turn provides results to the requesting client device”).
But they don’t explicitly teach wherein the first partial results include results obtained from a plurality of buckets stored in a shared storage system.
However, in the same field of endeavor of distributed query execution Lin teaches wherein the first partial results include results obtained from a plurality of buckets stored in a shared storage system (Lin, para 0045 discloses plurality of buckets which can be used as first data source for partial result set “In some cases, the stored events are organized into a plurality of buckets, wherein each bucket stores events associated with a specific time range.”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka and Richards’ teaching of executing query on a set of query processors/node to incorporate Lin’s teaching of having data into buckets to access data efficiently using buckets time range (Lin, para 0102-0103).  

Regarding claim 27 (Previously presented), Bitincka and Richards teach all the limitations of claim 1 but they don’t explicitly teach wherein executing the query comprises storing results from the set of processors in a data store for later use.
However, in the same field of endeavor of distributed query execution Lin teaches wherein executing the query comprises storing results from the set of processors in a data store for later use (Lin, para 0046 discloses storing query result data for later use “wherein each indexer returns partial responses for a subset of events to a search head that combines the results to produce an answer for the query. By storing events in buckets for specific time ranges, an indexer may further optimize searching by looking only in buckets for time ranges that are relevant to a query”; where dataset can be obtained by a set of processors as disclosed by Bitincka in fig. 1 ).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka and Richards’ teaching of executing query on a set of query processors/node to incorporate Lin’s teaching of storing of previously executed data to save repetitive query processing by using already processed data (Lin, para 0046).  

Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bitincka, Ledion  et al (Patent Document No. 8793225), hereafter referred as to “Bitincka”, in view of Richards, Michael et al (PGPUB Document No. US 20080033927), hereafter, referred to as “Richards”, in further view of Weyerhaeuser, Christoph et al (PGPUB Document No. US 20160140174), hereafter, referred to as “Weyer”.

Regarding claim 23 (Currently amended), Bitincka and Richards teach all the limitations of claim 1 and Bitincka further teaches wherein defining the query processing scheme comprises (Bitincka, col 4 line 59 through col 5 line 31 discloses accessing local data sources via indexers and separately accessing external data sources such as ERP in Hadoop or any other resources by a scheme)
But they don’t explicitly teach generating directed acyclic graph instructions to execute the query using the set of processors.
However, in the same field of endeavor of event data retrieval Weyer teaches generating directed acyclic graph instructions to execute the query using the set of processors (Weyer, para 0007 discloses using DAG for query “The query model may be a directed acyclic graph (DAG) having a plurality of operator nodes.  The executable code to execute the Pruning plan may include executable code to receive the filter from the multi-provider query and evaluate the filter for each provider partition”; which can be further executed on a set of query processors disclosed by Bitincka in Fig. 1),
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka and Richards’ teaching of executing query on a set of query processors/node to incorporate Weyer’s teaching of directed acyclic graph query model to achieve high scalability in processing large amount of data utilizing already ordered tree structure of DAG (Weyer, para 0007).  

Regarding claim 24 (Currently amended), Bitincka and Richards teach all the limitations of claim 1 and Bitincka further teaches wherein defining the query processing scheme comprises (Bitincka, col 4 line 59 through col 5 line 31 discloses accessing local data sources via indexers and separately accessing external data sources such as ERP in Hadoop or any other resources by a scheme)
But they don’t explicitly teach generating directed acyclic graph instructions to execute the query using the set of processors, and wherein executing the query comprises communicating the directed acyclic graph instructions to the set of processors.
However, in the same field of endeavor of event data retrieval Weyer teaches generating directed acyclic graph instructions to execute the query using the set of processors, and wherein executing the query comprises communicating the directed acyclic graph instructions to the set of processors (Weyer, para 0007 discloses using DAG for query “The query model may be a directed acyclic graph (DAG) having a plurality of operator nodes.  The executable code to execute the pruning plan may include executable code to receive the filter from the multi-provider query and evaluate the filter for each provider partition”; which can be further executed on a set of query processors disclosed by Bitincka in Fig. 1),
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka and Richards’ teaching of executing query on a set of query processors/node to incorporate Weyer’s teaching of directed acyclic graph query model to achieve high scalability in processing large amount of data utilizing already ordered tree structure of DAG (Weyer, para 0007).  

Claim 26 is are rejected under 35 U.S.C. 103 as being unpatentable over Bitincka, Ledion  et al (Patent Document No. 8793225), hereafter referred as to “Bitincka”, in view of Richards, Michael et al (PGPUB Document No. US 20080033927), hereafter, referred to as “Richards”, in further view of Fern, Kenneth et al (PGPUB Document No. US 20170185574), hereafter, referred to as “Fern”.

Regarding claim 26 (Previously presented), Bitincka and Richards teach all the limitations of claim 1 and Bitincka further teaches wherein executing the query comprises receiving results from the set of processors (Bitincka, Fig. 1 discloses query processors such as 108 a-b for local datasets and 110..112 for external datasets )
and communicating the collated results to a client device (Bitincka, col 9 line 45-49 disclose communicating search results to clients “The reporting mode provides results of a search request with processing of the search results prior to providing them to the requesting search head process, which in turn provides results to the requesting client device”).
But they don’t explicitly teach collating the results based on time, 
However, in the same field of endeavor of event data aggregation Fern teaches collating the results based on time (Fern, para 0064 discloses collating events by timestamp “the one or more events (e.g., authoring events, communication events and/or branching events) may be temporally collated based on the timestamp associated with each event.”),
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Bitincka and Richards’ teaching of combining partial results to incorporate Fern’s teaching of collating of data by timestamps to de-duplicate similar events & merge events by timestamps (Fern, para 0064).  


Response to Arguments 

I.	35 U.S.C §103
Applicant’s arguments filed on 1/29/2021 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164